Citation Nr: 1434308	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-372 61A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for essential thrombocythemia, claimed as lymphocytic leukemia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1961 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied entitlement to service connection.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in September 2013.  A transcript is included in the claims file.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The initially filed his claim for symptoms of acute myeloid leukemia, however, the diagnosis for the symptoms is idiopathic or essential thrombocytosis.  The finding in Clemons, allows the Board to recharacterize the claim on appeal to more broadly reflect the benefit sought based on the testimony and evidence before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of service connection for essential thrombocythemia must be remanded for further evidentiary development.  

During a September 2013 Board hearing, the Veteran reported he had no family history of blood disorders.  The Veteran's wife, a licensed practical nurse (LPN) and mental health counselor, reported that the Veteran's primary doctor and his hematologist have stated that the Veteran's blood disorder causes an increase in his platelet count to a critical number, which puts him at risk for a stroke or aneurysm.  Because of his medication for this disorder, he causes his hemoglobin to decrease and makes him anemic.  She also reported that the diagnosis that the Veteran has sometimes leads to myeloma.  The Veteran's wife asserted that the blood disorder has no origin and that the only thing that really connects it is the environment, and the Veteran's exposure to Agent Orange.  The Veteran's representative indicated that the Veteran also has an outstanding claim for an increased rating for service-connected anemia and that this currently claim for essential thrombocythemia is interrelated with his service-connected anemia.    

A March 2009 VA examination report indicated that the veteran has myelofibrosis with myeloid metaplasia, chronic mild anemia, and thrombocythemia.  This disorder is a form of leukemia; however, it is not the same as chronic lymphocytic leukemia which is the only kind of leukemia currently recognized by VA as associated with exposure to Agent Orange. This opinion is inadequate as the examiner, while indicating that the Veteran did not have a presumed Agent Orange exposure related disorder, failed to give an opinion whether the Veteran's diagnosed blood disorder was as likely as not caused by active service.  Further, no opinion has been made to determine the relationship, if any, between the Veteran's service-connected anemia, and his diagnosed essential thrombocythemia.

In an October 2013 letter, the Veteran's private physician indicated that it is more likely than not that he onset of essential thrombocythemia and his service-connected anemia "may have resulted" from his exposure to Agent Orange while serving on active duty.  This opinion is inadequate.  While the doctor indicated there may be a possibility that the Veteran's thrombocythemia is related to in-service herbicide exposure, the Board notes that the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).


In light of the above, another VA examination regarding service connection for essential thrombocythemia is required.  Further, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. 

2.  Schedule the Veteran for VA examination to determine the nature and extent of his essential thrombocythemia.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to essential thrombocythemia.  Specifically, the examiner should provide an opinion as to the following inquiries:

(a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the essential thrombocythemia is related to active service, including herbicide exposure.

(b) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the Veteran's currently diagnosed essential thrombocythemia is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected anemia.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


